DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, the phrase “the second beam” lacks antecedent basis.  Furthermore, there is no structural connection for this second beam.  At the same time, the claim is indefinite because how can there be a second beam without a prior claiming of a first beam and the claim lacks the proper structural arrangement and connection of the second beam in relation to the rest of the gyroscope.  It is suggested that the features and limitations set forth in claim 2 should be inserted to this claim to provide the proper structural arrangement for a better clarification of the gyroscope and to obviate this indefiniteness.
In claim 4, line 12, the phrase “the second beam” lacks antecedent basis.  Furthermore, there is no structural connection for this second beam.  At the same time, the claim is indefinite because how can there be a second beam without a prior claiming of a first beam and the claim lacks the proper structural arrangement and connection of the second beam in relation to 
In claim 5, line 11, the phrase “the second beam” lacks antecedent basis.  Furthermore, there is no structural connection for this second beam.  At the same time, the claim is indefinite because how can there be a second beam without a prior claiming of a first beam and the claim lacks the proper structural arrangement and connection of the second beam in relation to the rest of the gyroscope.  It is suggested that the features and limitations set forth in claim 2 should be inserted to this claim to provide the proper structural arrangement for a better clarification of the gyroscope and to obviate this indefiniteness.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  NOTE:  The features and limitations set forth in claim 2 should also be amended to the other two independent claims, claims 4 and 5.

Response to Amendment
Applicant’s arguments with respect to claims 1-2 and 4-12 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 








/HELEN C KWOK/Primary Examiner, Art Unit 2861